18-3740
Miller v. Comm’r of Social Sec. Admin.

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
19th day of November, two thousand nineteen.

Present:    RALPH K. WINTER,
            ROSEMARY S. POOLER,
            MICHAEL H. PARK,
                        Circuit Judges.
___________________________________________________

JULIE ANN MILLER,

                                   Plaintiff-Appellant,

                          v.                                                    18-3740

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                        Defendant-Appellee.
_____________________________________________________

Appearing for Appellant:           Julie Ann Miller, pro se, Plainville, CT.

Appearing for Appellee:            Lauren E. Myers, Special Assistant United States Attorney (Ellen
                                   Sovern, Acting Regional Chief Counsel-Region II, Office of the
                                   General Counsel, Social Security Administration, on the brief), for
                                   John H. Durham, United States Attorney for the District of
                                   Connecticut.

Appeal from the United States District Court for the District of Connecticut (Hall, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

         Appellant Julie Miller appeals from the December 6, 2018 judgment of the United States
District Court for the District of Connecticut (Hall, J.) affirming an administrative law judge’s
April 26, 2017 denial of Miller’s application for disability insurance benefits (“SSDI”) and
supplemental security income (“SSI”), and granting judgment on the pleadings to the
Commissioner.

        We review de novo a district court’s judgment on the pleadings. Jasinski v. Barnhart, 341
F.3d 182, 184 (2d Cir. 2003). When the judgment upholds a benefits determination by the
Commissioner, we conduct a de novo review of the administrative record “to determine whether
there is substantial evidence supporting the Commissioner’s decision and whether the
Commissioner applied the correct legal standard.” Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir.
2010) (internal quotation marks and citation omitted). “The substantial evidence standard means
once an ALJ finds facts, we can reject those facts only if a reasonable factfinder would have to
conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012)
(internal quotation marks and citation omitted).

        Upon such review, we conclude that the district court correctly held that the ALJ applied
the correct legal standards, and that the determination that Miller was not disabled was supported
by substantial evidence. As the district court correctly determined in its order, the evidence
showed that Miller was capable of performing light work with certain limitations and that there
were jobs in the national economy she could perform with these limitations. Accordingly, we
affirm for substantially the same reasons as the district court stated in its December 2018 order.

        Miller argues that she should have been granted an opportunity to reschedule her hearing.
The Hearings, Appeals, and Litigation Law Manual (“HALLEX”) states that good cause is “a
reasonable explanation for failing to comply with a requirement.” HALLEX I-2-4-25(B).
Although HALLEX notes that “[t]here are no set criteria for determining what constitutes good
cause for failure to appear at the time and place of a scheduled hearing[,]” HALLEX offers three
circumstances that generally constitute good cause: (1) the claimant did not receive proper notice
of the hearing; (2) there was an unforeseeable event preventing the claimant or representative from
requesting a postponement; or (3) a claimant’s representative withdrew less than a week prior to
the hearing. HALLEX I-2-4-25(C)(1). Miller did not show good cause under any of these
rationales. The record shows that Miller and her attorney received notice of the hearing, and her
attorney did not withdraw. Nor did Miller show that there was an unforeseeable circumstance
preventing her from attending. She knew at least one day prior to the hearing that she would not
be able to attend and elected to have her attorney proceed with the hearing.

        On appeal, Miller argues that she called to request that she be permitted to participate in
her hearing by telephone. However, there is no evidence in the record showing that she or her
attorney requested this accommodation. The emails Miller provided between her and her attorney
show that she only asked her attorney about the possibility of telephone participation, not that she
or her lawyer called the Social Security Administration to request it.




                                                 2
        Miller argues that the ALJ failed to develop the record by denying her request for
subpoenas. ALJs have an affirmative duty to develop the record. Pratts v. Chater, 94 F.3d 34, 37
(2d Cir. 1996). “This duty arises from the Commissioner’s regulatory obligations to develop a
complete medical record before making a disability determination[.]” Id. (citation omitted); see
also 20 C.F.R. § 404.1512(b). Because this duty is limited to developing a complete medical
record, the ALJ was not obligated to issue subpoenas to add information about Miller’s job history
or evictions. Although Miller argues that all of her medical records were not included in the
administrative record, the record did not contain any obvious gaps that would require the ALJ to
further develop the record. The Social Security Administration obtained records from multiple
healthcare providers, including treating physicians, therapists, and evaluators. Miller does not
specify which providers’ records were missing or what those records would show. Cf. Rosa v.
Callahan, 168 F.3d 72, 80 (2d Cir. 1999) (determining that ALJ had duty to develop record where
there was a “scant” record).

       We have considered the remainder of Miller’s arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                3